DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 14 and 18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Zwern US 2011/0017200 (hereinafter Zwern).

Regarding claim 13, Zwern teaches: a method comprising:
at a device comprising a processor and a non-transitory computer readable medium:
monitoring a battery charge status of one or more batteries, wherein the one or more batteries are configured to store energy generated by one or more solar panel racks of photovoltaic cells and to provide power to a building using the stored energy (Fig. 8, [0075]-[0076] - - sensing the level of battery; the battery is charged by solar panel);
determining that the battery charge status satisfies a condition (Fig. 8, [0075]-[0076] - - battery is fully charged); and
based on the battery charge status satisfying the condition, automatically increasing electricity usage at a building by controlling one or more electricity consuming devices (Fig. 8, [0075]-[0076] - - battery is fully charged, utilizing excess energy based on the priority selector, e.g. water heating element); or
sending a notification of the battery charge status satisfying the condition, wherein electricity usage at the building is manually initiated in response to the notification by controlling one or more electricity consuming devices.

Regarding claim 14, Zwern teaches all the limitations of the base claims as outlined above. 

Zwern further teaches: the condition is a fully-charged state (Fig. 8, [0075]-[0076] - - battery is fully charged).

Regarding claim 18, Zwern teaches all the limitations of the base claims as outlined above. 

Zwern further teaches: the one or more electricity consuming devices comprises a water heater, an air conditioning unit, a heater, or a well water pump (Fig. 8, [0075]-[0076] - - water heating element, fan).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 – 5, 7 – 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over JELINEK US 2012/0130555 (hereinafter JELINEK) in view of Lyman et al. US 2009/0039705 (hereinafter Lyman).

Regarding claim 1, JELINEK teaches: a system for providing electricity to a building, the system comprising:
one or more solar panel racks of photovoltaic cells installed on a premises of the building and separate from the building (Fig. 1, [0020] - - on-site solar);
an enclosure installed at the premises and separate from the building, wherein the enclosure at least partially encloses a first power source comprising one or more batteries configured to store energy generated by the one or more solar panel racks of photovoltaic cells (Fig. 1, [0025] - - NEMA type enclosures for standalone packaging; [0047] - - battery);
a second power source different than the first power source ([0026] - - grid is a second power source);
a first switch, the first switch configured to connect the first power source to a first side of a transfer switch when switched on and to disconnect the first power source from the transfer switch when switched off, a second switch, the second switch configured to connect the second power source to a second side of the transfer switch when switched on and to disconnect the second power source from the second side of the transfer switch when switched off (Fig. 7, [0035] - - the switch unit allows the HEC to select grid AC or HEC generated AC; ); and
the transfer switch, wherein the transfer switch is configured to switch to receive power from the second side of the transfer switch based on not receiving sufficient power at the first side of the transfer switch ([0024] - - the control module routes energy that results in the lowest cost; [0026] - - locally generated AC may supply substantially all on site requirement; thus switch to receive power from grid when the local generated AC is not sufficient).

But JELINEK does not explicitly teach: switches on an exterior of the enclosure

However, Lyman teaches: switches on an exterior of the enclosure (Fig. 1, Fig. 4, [0045] - - control panel is at exterior of the enclosure)

JELINEK and Lyman are analogous art because they are from the same field of endeavor.  They all relate to mobile power system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by JELINEK, and incorporating exterior control panel, as taught by Lyman.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide convenient user interface to control the system, as suggested by Lyman ([0045]).

Regarding claim 3, the combination of JELINEK and Lyman teaches all the limitations of the base claims as outlined above. 

JELINEK further teaches: the first power source further comprises one or more inverters electronically connected to the one or more solar panel racks and the one or more batteries and configured to convert direct current (DC) current electricity from the one or more solar panel racks and the one or more batteries to alternating current (AC) electricity (Fig. 7, [0029] - - DC to AC inverter; energy from PV panel is stored in batteries).

Regarding claim 4, the combination of JELINEK and Lyman teaches all the limitations of the base claims as outlined above. 

JELINEK further teaches: the second switch is further configured to connect the second power source to provide power to the first power source when switched on (Fig. 7, [0029] - - the grid supplied power is stored in the storage module then provided to building using inverter).

Regarding claim 5, the combination of JELINEK and Lyman teaches all the limitations of the base claims as outlined above. 

JELINEK further teaches: the second power source comprises a generator connected to receive fuel from a fuel tank (Fig. 7, [0025] - - combustion engine generator).

Regarding claim 7, the combination of JELINEK and Lyman teaches all the limitations of the base claims as outlined above. 

JELINEK further teaches: the second power source is a utility power supply (Fig. 7, [0035] - - grid AC).

Regarding claim 8, the combination of JELINEK and Lyman teaches all the limitations of the base claims as outlined above. 

JELINEK further teaches: the first switch and second switch are electrical disconnects ([0035] - - the switch unit allows the HEC dynamically select grid AC or HEC generated AC; the switch unit switching electrical AC, thus it is electrical disconnects).

Regarding claim 9, the combination of JELINEK and Lyman teaches all the limitations of the base claims as outlined above. 

Lyman further teaches: the first switch and second switch are breaker switches housed in one or more exterior boxes on the enclosure ([0046] - -circuit breakers).

JELINEK and Lyman are combinable for the same rationale as set forth.

Regarding claim 10, the combination of JELINEK and Lyman teaches all the limitations of the base claims as outlined above. 

JELINEK further teaches: system connects to a main panel of the building, wherein the main panel is configured to receive electricity from the system and provide the received electricity to power the building ([0046] - - the AC outputs connect to circuits in the home).

Regarding claim 12, the combination of JELINEK and Lyman teaches all the limitations of the base claims as outlined above. 

JELINEK further teaches: the enclosure further encloses a control and data acquisition system (CDAS) comprising a processor configured to control the system, analyze data and communicate wirelessly with a remote system to obtain data and control input ([0020] - - control module incorporates wireless links, control bus, sensors, are CDAS)

Claim 2 is are rejected under 35 U.S.C. 103 as being unpatentable over JELINEK US 2012/0130555 (hereinafter JELINEK) in view of Lyman et al. US 2009/0039705 (hereinafter Lyman) and further in view of Panuce et al. US 2002/0017821 (hereinafter Panuce).

Regarding claim 2, the combination of JELINEK and Lyman teaches all the limitations of the base claims as outlined above. 

JELINEK further teaches: the first switch and second switch enable:
a normal mode in which power is provided to the building from the first power source (Fig. 7, [0035] - - the switch unit allows the HEC to select grid AC or HEC generated AC; );
a bypass mode in which power is provided to the building from the second power source (Fig. 7, [0035] - - the switch unit allows the HEC to select grid AC or HEC generated AC; switching to grid AC is bypass mode);

But the combination of JELINEK and Lyman does not explicitly teach: an isolation mode in which no power is provided to the building from the first power source and no power is provided to the building from the second power source.


However, Panuce teaches: an isolation mode in which no power is provided to the building from the first power source and no power is provided to the building from the second power source (Fig. 3, [0029] - - in the OFF setting, no power is supplied to the building).

JELINEK, Lyman and Panuce are analogous art because they are from the same field of endeavor.  They all relate to power management system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by the combination of JELINEK and Lyman, and incorporating an isolation mode, as taught by Panuce.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide safe and simple system to transfer power, as suggested by Panuce ([0008], [0009]).

Claim 6 is are rejected under 35 U.S.C. 103 as being unpatentable over JELINEK US 2012/0130555 (hereinafter JELINEK) in view of Lyman et al. US 2009/0039705 (hereinafter Lyman) and further in view of Evans et al. US 2019/0199256 (hereinafter Evans).

Regarding claim 6, the combination of JELINEK and Lyman teaches all the limitations of the base claims as outlined above. 

But the combination of JELINEK and Lyman does not explicitly teach: the transfer switch is configured to send a signal to start the generator based on no power being received at the first side of the transfer switch.

However, Evans teaches: a transfer switch is configured to send a signal to start the generator based on no power being received at the first side of the transfer switch (Fig. 2, [0027] - - the primary source is a solar power generation system; [0035],[0036] - - the transfer switch detect fault condition and automatically initiate a control sequence to start the generator; [0032] - - outage of primary source is a fault to be detected).

JELINEK, Lyman and Evans are analogous art because they are from the same field of endeavor.  They all relate to power management system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by the combination of JELINEK and Lyman, and incorporating transfer switch sending signal to start generator, as taught by Evans.  

One of ordinary skill in the art would have been motivated to do this modification in order to automatically transferring power from one source to another, as suggested by Evans ([0006]).

Claim 11 is are rejected under 35 U.S.C. 103 as being unpatentable over JELINEK US 2012/0130555 (hereinafter JELINEK) in view of Lyman et al. US 2009/0039705 (hereinafter Lyman) and further in view of KURTZ et al. US 2019/0097569 (hereinafter KURTZ).

Regarding claim 11, the combination of JELINEK and Lyman teaches all the limitations of the base claims as outlined above. 

But the combination of JELINEK and Lyman does not explicitly teach: the one or more solar panel racks comprise sheets of the photovoltaic cells supported by ballasts or ground anchors on a ground surface of the premises.

However, KURTZ teaches: the one or more solar panel racks comprise sheets of the photovoltaic cells supported by ballasts on a ground surface of the premises (Fig. 1, [0053] - - solar panels and ballast to be mounted on the ground).

JELINEK, Lyman and KURTZ are analogous art because they are from the same field of endeavor.  They all relate to power management system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by the combination of JELINEK and Lyman, and incorporating solar panels supported by ballast on the ground, as taught by KURTZ.  

One of ordinary skill in the art would have been motivated to do this modification in order to mount solar panels, as suggested by KURTZ ([0053]).

Claims 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zwern US 2011/0017200 (hereinafter Zwern) in view of Carlson et al. US 2018/0066860 (hereinafter Carlson).

Regarding claim 15, Zwern teaches all the limitations of the base claims as outlined above. 

But Zwern does not explicitly teach: controlling the one or more electricity consuming devices comprises adjusting a thermostat.

However, Carlson teaches: controlling the one or more electricity consuming devices comprises adjusting a thermostat ([0047] - - HVAC includes thermostat; [0035] - - an HVAC system uses air for energy storage, it is used to complement battery as energy storage device.)

Zwern and Carlson are analogous art because they are from the same field of endeavor.  They all relate to solar power system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by Zwern, and incorporating thermostat, as taught by Carlson.  

One of ordinary skill in the art would have been motivated to do this modification in order to dynamically control energy storage to reduce usage from the grid, as suggested by Carlson ([0002]).

Regarding claim 16, the combination of Zwern and Carlson teaches all the limitations of the base claims as outlined above. 

Carlson further teaches: controlling the one or more electricity consuming devices transfers at least some of the stored energy of the one or more batteries to stored thermal energy, wherein the building is used for thermal storage of the thermal energy ([0041] - - HVAC is used as energy storage or energy shifting device; [0029] - - battery can dispatch stored energy to run HVAC when grid cost is high, this is transfer battery stored energy to thermal energy).

Zwern and Carlson are combinable for the same rationale as set forth.

Regarding claim 17, the combination of Zwern and Carlson teaches all the limitations of the base claims as outlined above. 

Carlson further teaches: the stored thermal energy comprises an air temperature within the building, a storage temperature within a refrigeration device, or a water temperature within a water heater ([0041] - - HVAC is used as energy storage or energy shifting device; this is air temperature within a building).

Zwern and Carlson are combinable for the same rationale as set forth.

Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over JELINEK US 2012/0130555 (hereinafter JELINEK) in view of BRENNAN et al. US 2014/0015324 (hereinafter BRENNAN).

Regarding claim 19, JELINEK teaches: a system for providing electricity to a building, the system comprising:
one or more solar panel racks of photovoltaic cells installed on a premises of the building and separate from the building (Fig. 1, [0020] - - on-site solar);
an enclosure installed at the premises and separate from the building, wherein the enclosure at least partially encloses (Fig. 1, [0025] - - NEMA type enclosures for standalone packaging):
one or more batteries electrically configured to store energy (Fig. 1, [0047] - - battery);
one or more inverters electronically connected to the one or more solar panel racks and the one or more batteries and configured to convert direct current (DC) current electricity from the one or more solar panel racks and the one or more batteries to alternating current (AC) electricity (Fig. 7, [0028] - - DC to AC inverter); 
wherein the enclosure further comprises a disconnect ([0018] - - the modules are configured to slide fit into a single enclosure, [0023] - - the electrical module contains switches; thus the enclosure comprises switches which is a disconnect). 

But JELINEK does not explicitly teach: 
one or more electrical wires electrically connecting the one or more inverters to a main panel of the building, wherein the main panel is configured to receive the AC electricity from the one or more inverters and provide the received AC electricity to power the building, 
a disconnect configured to enable disconnection of components of the enclosure from an interconnection point of the main panel of the building or disconnection of the components of the enclosure from the solar panel racks.

However, BRENNAN teaches: 
one or more electrical wires electrically connecting the one or more inverters to a main panel of the building, wherein the main panel is configured to receive the AC electricity from the one or more inverters and provide the received AC electricity to power the building (Fig. 1, [0035] - - solar inverter is connected to load panel; load panel is main panel), 
a disconnect configured to enable disconnection of components of the enclosure from an interconnection point of the main panel of the building or disconnection of the components of the enclosure from the solar panel racks (Fig. 1, [0043] - - AC disconnect 32 disconnect solar from the building load panel).

JELINEK and BRENNAN are analogous art because they are from the same field of endeavor.  They all relate to power management system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by JELINEK, and incorporating connection/disconnection of solar power to main panel, as taught by BRENNAN.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide efficient distribution of available AC power sources, as suggested by BRENNAN ([0020]).

Claim 20 is are rejected under 35 U.S.C. 103 as being unpatentable over JELINEK US 2012/0130555 (hereinafter JELINEK) in view of BRENNAN et al. US 2014/0015324 (hereinafter BRENNAN) and further in view of KURTZ et al. US 2019/0097569 (hereinafter KURTZ).

Regarding claim 20, the combination of JELINEK and BRENNAN teaches all the limitations of the base claims as outlined above. 

But the combination of JELINEK and BRENNAN does not explicitly teach: the one or more solar panel racks comprise sheets of the photovoltaic cells supported by ballasts on a ground surface of the premises.

However, KURTZ teaches: the one or more solar panel racks comprise sheets of the photovoltaic cells supported by ballasts on a ground surface of the premises (Fig. 1, [0053] - - solar panels and ballast to be mounted on the ground).

JELINEK, BRENNAN and KURTZ are analogous art because they are from the same field of endeavor.  They all relate to power management system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by the combination of JELINEK and BRENNAN, and incorporating solar panels supported by ballast on the ground, as taught by KURTZ.  

One of ordinary skill in the art would have been motivated to do this modification in order to mount solar panels, as suggested by KURTZ ([0053]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116